UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4981



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NICHOLAS SHAMAR GRIFFIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:03-cr-00103-F)


Submitted: May 30, 2007                        Decided:   July 9, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geoffrey W. Hosford, HOSFORD & HOSFORD, P.L.L.C., Wilmington, North
Carolina, for Appellant.     George E. B. Holding, United States
Attorney, Anne M. Hayes, Jennifer May-Parker, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nicholas Shamar Griffin was convicted by a jury of

possession with intent to distribute more than 5 grams of crack

cocaine,   possession   of   firearms   in   furtherance   of   a   drug

trafficking crime, and possession of firearms by a convicted felon,

and was sentenced to a total term of 246 months imprisonment.       See

21 U.S.C. § 841(a)(1), 18 U.S.C. §§ 924(c), 922(g)(1) (2000).        We

affirmed Griffin’s conviction but vacated his sentence and remanded

for re-sentencing consistent with United States v. Booker, 543 U.S.

220 (2005). See United States v. Griffin, No. 04-4536 (Apr. 12,

2006) (unpublished).

           On remand, the district court conducted a re-sentencing

hearing and determined that Griffin’s total offense level remained

at 32; with a criminal history category V, the resulting guideline

range remained at 188 to 235 months on count one, five years to

life on count two (consecutive), and 120 months on count three.

The district court imposed a 186-month sentence as to count one, a

consecutive 60-month sentence as to count two, and a concurrent

120-month sentence on count three, totaling 246 months.*        He noted

a timely appeal.




     *
      The court departed slightly below the guidelines range, by
two months, to account for time served in state custody. See U.S.
Sentencing Guidelines Manual, §§ 5G1.3, comment. (n. 4), 5K2.23
(2003).

                                - 2 -
           Griffin argues on appeal that the sentence imposed by the

district   court    was    unreasonable       because    the   court   did     not

adequately consider the factors set forth in 18 U.S.C.A. § 3553(a)

(West 2000 & Supp. 2006), and because the court treated the

advisory guidelines as if they were mandatory.             We disagree.

           In a post-Booker sentencing, the district court must

calculate the appropriate guideline range, consider the range in

conjunction with other relevant factors under the guidelines and §

3553(a), and impose a sentence.          United States v. Green, 436 F.3d

449, 455-56 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).                  The

district court’s sentence is reviewed for reasonableness.                  United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).               This court

has held that “a sentence within the proper advisory Guidelines

range is presumptively reasonable.”           United States v. Johnson, 445

F.3d 339, 341 (4th Cir. 2006).

           We find that, in resentencing Griffin, the district court

complied with the decisions in Booker and Hughes.              The court heard

argument from both parties regarding an appropriate sentence.                  The

court   stated    that    it   had   “calculated   the    imprisonment       range

prescribed   by    the    advisory   sentencing    guidelines.     .   .   .   and

considered that range as well as other relevant factors set forth

in the advisory sentencing guidelines and those set forth in

[§ 3553(a)]”.       The court also stated that it had imposed a

“sentence at the bottom of the range because all aggravating


                                      - 3 -
factors have been taken into consideration in determining the

advisory guideline imprisonment range and because of the mandatory

consecutive sentence required in count two.”          And, after hearing

argument   regarding   Griffin’s    inability   to   pay   the   previously

imposed $12,200 fine, the court struck the fine from the judgment.

Contrary to Griffin’s argument, the district court explicitly

stated that it considered the guidelines as advisory. Although the

district court did not recite facts to support each § 3553(a)

factor, the court need not “robotically tick through § 3553(a)’s

every subsection” or “explicitly discuss every § 3553(a) factor on

the record.”   Johnson, 445 F.3d at 345.    We therefore conclude that

Griffin’s sentence is reasonable.

           Accordingly, we affirm.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                   - 4 -